Case 1:17-cv-24666-UU Document 116 Entered on FLSD Docket 02/14/2019 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 17-24666-CIV-UNGARO/O’SULLIVAN

  MARCO WATTS,

        Plaintiff,

  v.

  CLUB MADONNA, INC., a Florida for-profit
  corporation, and LEROY C. GRIFFITH,

        Defendants.

  ______________________________/

                           REPORT AND RECOMMENDATION

        THIS MATTER is before the Court on the Plaintiff’s Verified Motion for Attorney’s

  Fees (DE # 107, 9/24/18). This matter was referred to Chief United States Magistrate

  Judge John J. O’Sullivan by the Honorable Ursula Ungaro, United States District Court

  Judge for the Southern District of Florida pursuant to 28 U.S.C. § 636(b). Having

  carefully considered the issues, the court file, and applicable law, the undersigned

  respectfully recommends that the Plaintiff’s Verified Motion for Attorney’s Fees (DE #

  107, 9/24/18) be GRANTED in part and DENIED in part in accordance with the

  following Report and Recommendation.

                                    BACKGROUND

        The plaintiff filed this action to establish overtime and minimum wage violations

  under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-216, and minimum

  wage damages under Fla. Stat. § 448.110 and Fla. Const. Art. 10 § 24 (“FMWA”). The

  defendants denied the violations, and raised affirmative defenses. The affirmative
Case 1:17-cv-24666-UU Document 116 Entered on FLSD Docket 02/14/2019 Page 2 of 10



  defenses included: (1) that the defendants did not willfully violate the FLSA; (2) that the

  defendants acted in good faith compliance with the FLSA; (3) that the individual

  defendant, LEROY C. GRIFFITH, was not an employer of the plaintiff; and (4) that the

  defendants paid the plaintiff all the money to which the plaintiff was entitled.

         The Court entered a Stipulated Final Judgment (DE # 97, 8/6/18) in this matter

  on August 6, 2018, in the amount of $29,268.40, which represented both actual and

  liquidated damages for unpaid wages under the FMWA. The Court entered Final

  Judgment (DE # 100, 8/17/18) in this matter the next day, on August 17, 2018, in the

  same monetary amount.

         The plaintiff filed the Plaintiff’s Verified Motion for Attorneys’ Fees (DE # 107,

  9/24/18) on September 24, 2018. The defendants filed the Defendants’ Response in

  Opposition to Plaintiff’s Verified Motion for Attorneys’ Fees (DE # 110, 10/9/18) on

  October 9, 2018. The plaintiff filed the Plaintiff’s Reply to Response in Opposition to

  Plaintiff’s Verified Motion for Attorneys’ Fees (DE # 113, 10/16/18) on October 16,

  2018. The plaintiff seeks fees in the amount of $94,366.351 in this matter. This matter

  is ripe for adjudication.

                                       DISCUSSION

  I. Entitlement to Fees

         The plaintiff seeks fees in this matter pursuant to Florida Statute §448.110, and

  Local Rule 7.3. Local Rule of Civil Procedure 7.3 defines the requirements for filing a



         1
          In the Motion, the plaintiff requested fees in the amount of $100,643.85, but in the reply
  agreed to certain reductions outlined by the defendants which reduced the requested award to
  $94,366.35.

                                                  2
Case 1:17-cv-24666-UU Document 116 Entered on FLSD Docket 02/14/2019 Page 3 of 10



  motion for attorney’s fees and costs. Florida Statute § 448.110(6)(c)(1) indicates that an

  award of attorney’s fees is appropriate. Accordingly, as a Stipulated Final Judgment

  was entered in favor of the plaintiff in this matter, the plaintiff prevailed in the case at

  bar, and is entitled to receive attorney’s fees.

  II. Amount of Fee Award

         Having determined that the plaintiff is entitled to an award of attorney’s fees

  incurred in connection with this lawsuit, the undersigned next addresses the appropriate

  amount of that fee award. In calculating a reasonable attorney’s fee award, the court

  must consider the number of hours reasonably expended on this litigation, together with

  the customary fee charged in this community for similar legal services. See Hensley v.

  Eckerhart, 461 U.S. 424, 103 S. Ct. 1933 (1983); Loranger v. Stierheim, 10 F.3d 776

  (11th Cir. 1994). These two figures are then multiplied together, resulting in a sum

  commonly referred to as the “lodestar”. Under certain circumstances, the lodestar may

  be adjusted in order to reach a more appropriate attorney’s fee. See Blum v. Stenson,

  465 U.S. 886, 888, 104 S. Ct. 1541, 1544 (1984).

         A. Reasonable Hourly Rate

         The Court must first evaluate the plaintiff’s requested fee in terms of the

  appropriate hourly rate. In order to determine a reasonable and proper fee award, the

  court must consider the number of hours expended on the case together with the

  customary hourly fees charged in this community for similar services. See Norman v.

  Hous. Auth. of City of Montgomery, 836 F.2d 1292, 1299 (11th Cir. 1988). The

  Supreme Court has held that a reasonable hourly rate is to be measured by “prevailing



                                                 3
Case 1:17-cv-24666-UU Document 116 Entered on FLSD Docket 02/14/2019 Page 4 of 10



  market rates in the relevant community.” Blum, 465 U.S. at 895. In determining the

  prevailing market rates the Court should consider several factors including “the

  attorney’s customary fee, the skill required to perform the legal services, the attorney’s

  experience, reputation and ability, the time constraints involved, preclusion of other

  employment, contingency, the undesirability of the case, the attorney’s relationship to

  the client, and awards in similar cases.” Mallory v. Harkness, 923 F. Supp. 1546, 1555

  (S.D. Fla. 1996) (citing Dillard v. City of Elba, 863 F. Supp. 1550, 1552 (M.D. Ala.

  1993)).

         Generally, acceptable proof of the market rate may be comprised of testimony

  and direct evidence from other legal practitioners in the relevant legal community who

  are familiar with the type of legal service provided and the prevailing market rate for

  such work. Norman, 836 F.2d at 1299. Furthermore, the court may make a fee award

  based on its own experience where documentation and testimony are inadequate or the

  fees claimed seem expanded. Id. at 1303 (citing Davis v. Bd. of Sch. Comm’rs of

  Mobile Cnty., 526 F.2d 865, 868 (5th Cir. 1976)).

         The plaintiff requests an hourly rate of $450.00 per hour for the following

  attorneys that worked on the matter: (1) Lowell J. Kuvin, admitted to practice in 2008,

  and almost exclusively practices in labor and employment law; (2) Sundeep K. Mullick,

  admitted to practice law for over 20 years, and admitted to the Florida bar in 2005; (3)

  Peter Bober2, who has practiced law for over 20 years and has been admitted to the




         2
          In the Motion, the plaintiff indicates that Mr. Bober is entitled to a minimum
  hourly rate of $400.00 per hour.

                                               4
Case 1:17-cv-24666-UU Document 116 Entered on FLSD Docket 02/14/2019 Page 5 of 10



  Florida bar since 1997; and (4) Samar Robbins Bober3, who has practiced law for over

  20 years and has been admitted to the Florida bar since 1998. The plaintiff seeks an

  hourly rate of $135.00 per hour for the work done by paralegal Esther Troche. The

  defendants object to the plaintiff’s requested hourly rate for all attorneys and opine that

  a rate of $375.00 per hour is more appropriate for the attorneys. The Court may use its

  own experience in assessing the reasonableness of attorneys’ fees and may form an

  independent judgment either with or without witnesses. Norman, 836 F.2d at 1299.

  The Court finds that, although the attorneys who performed work in this matter are

  skilled attorney, an hourly rate of $450.00 is excessive for the attorneys in this matter,

  and a rate of $400.00 an hour for the attorney’s is more appropriate. The defendants

  do not object to the rate of $135.00 per hour for the paralegal, and the undersigned

  finds the rate of $135.00 per hour is appropriate.

         B. Reasonable Number of Hours Expended

         The Court must next evaluate the plaintiff’s requested fees for reasonableness in

  terms of the total hours expended by the plaintiffs’ counsel. After the agreed reductions,

  the plaintiff requests 87.34 hours for Mr. Kuvin, 109.40 hours for Mr. Mullick, 13.10

  hours for Mr. Bober, 0.0 hours for Ms. Bober, and 3.21 hours for Ms. Troche. The

  defendants argue that the requested fees should be reduced for duplicative entries,

  unreasonable entries, redundant entries, tasks not traditionally performed by attorneys,

  too much time billed for certain tasks, too much time researching a question of law,



         3
           In the Motion, the plaintiff indicates that Ms. Bober is entitled to a minimum
  hourly rate of $400.00 per hour, however, in the reply, the plaintiff agreed to withdraw
  the entire 1.50 hours sought by Ms. Bober.

                                               5
Case 1:17-cv-24666-UU Document 116 Entered on FLSD Docket 02/14/2019 Page 6 of 10



  different amounts of time billed by attorneys attending the same hearing, and double

  billing. The defendants further argue that the clerical and non-attorney tasks performed

  by the attorneys and the paralegal should be stricken, that work done by Mr. Bober and

  Ms. Bober after their termination should be stricken, that time entries that lack

  specificity should be stricken, that hours expended on unnecessary work should be

  stricken, and that fees should be stricken to the extent that they resulted from bad faith

  tactics. The defendants also argue that the total amount of fees should be reduced

  based on recovery and that the Court should reserve ruling on the fees motion until the

  resolution of the defendants’ appeal.4

         The Court should exclude from the fees award compensation hours that are

  “excessive, redundant or otherwise unnecessary.” Norman, 836 F.2d at 1301 (quoting

  Hensley, 461 U.S. at 434). The Court may determine a reasonable award based on its

  own experience. Norman, 836 F.2d at 1303. The burden rests on the plaintiff to submit

  a request for fees that will enable the court to determine what time was reasonably

  expended. Loranger v. Stierheim, 10 F.3d 776, 782 (11th Cir. 1994). The plaintiff

  submitted billing records and affidavits of the attorneys and paralegal that worked on

  this case in support of the motion for fees. The plaintiff requests compensation for

  87.34 hours for Mr. Kuvin, 109.40 hours for Mr. Mullick, 13.10 hours for Mr. Bober, 0.0

  hours for Ms. Bober, and 3.21 hours for Ms. Troche. The undersigned opined earlier in

  this report and recommendation that the hourly rates of all the legal staff should be

  reduced - the attorneys to $400.00 per hour and the paralegal to $100.00 per hour.

         4
          As noted in the Report and Recommendation on Costs docketed on the same day as this
  Report and Recommendation, an appeal is not grounds to delay ruling on fees and costs motions.

                                                6
Case 1:17-cv-24666-UU Document 116 Entered on FLSD Docket 02/14/2019 Page 7 of 10



  This would result in: (1) 87.34 hours for Mr. Kuvin at a rate of $400.00 per hour for a

  total of $34,936.00; (2) 109.40 hours for Mr. Mullick at a rate of $400.00 per hour for a

  total of $43,760.00; (3) 13.10 hours for Mr. Bober at a rate of $400.00 per hour for a

  total of $5,240.00; (4) 0.0 hours at a rate of $400.00 per hour for Ms. Bober for a total of

  $0.00; and (5) 3.21 hours for Ms. Troche at a rate of $135.00 per hour for a total of

  $433.35. The total sum of all of the aforementioned charges is $84,369.35.

  Accordingly, before any other reductions in fees are discussed in this Report and

  Recommendation, the request by the plaintiff for $94,366.35 in fees should be reduced

  to $84,369.35.

         The plaintiff’s recovery in this matter, which occurred prior to the commencement

  of trial, was $29,268.40. The plaintiff filed both overtime and minimum wage claims, but

  only recovered on the minimum wage claims. $84,369.35 in fees is an excessive

  amount of fees for a case that settled before trial.

         This Court must exercise independent judgment when reviewing a claim for

  hours reasonably expended. See Norman, 836 F.2d at 1301-02. Hours deemed to be

  “excessive, redundant, or otherwise unnecessary” should be excluded. Id. “Attorneys

  who anticipate making a fee application must maintain contemporaneous, complete and

  standardized time records which accurately reflect the work done by each attorney.”

  Nat’l Ass’n. of Concerned Veterans v. Sec’y of Def., 675 F.2d 1319, 1327 (D.C. Cir.

  1982). It is necessary for attorneys to identify the subject matter of his/her time

  expenditures. Hensley, 461 U.S. at 437. If there is inadequate documentation or if the

  court finds a claim for hours to be “excessive or unnecessary”, the court may reduce the



                                               7
Case 1:17-cv-24666-UU Document 116 Entered on FLSD Docket 02/14/2019 Page 8 of 10



  number of hours for which fees will be awarded. Florida Patient’s Comp. Fund v. Rowe,

  472 So.2d 1145, 1150 (Fla. 1985); see also Loper v. New York City Police Dep’t, 853

  F.Supp. 716, 721 (S.D.N.Y. 1994) (“where adequate contemporaneous records have

  not been kept, the court should not award the full amount requested”). “If the court

  concludes that the number of claimed hours is excessive, it may engage in ‘an

  across-the-board cut,’ so long as it provides adequate explanation for the decrease.”

  Galdames v. N & D Inv. Corp., 432 F. App’x 801, 806 (11th Cir. 2001). Furthermore, the

  “[p]laintiff’s success, or lack thereof, is an important consideration and can result in a

  conclusion that the lodestar amount must be reduced.” Id. at 808.

         When the fees requested are voluminous, this Court is not required to engage in

  an hour-by-hour analysis. Loranger, 10 F.3d at 783; Trujillo v. Banco Central del

  Ecuador, 229 F. Supp. 1369, 1375 (S.D. Fla. 2002); cf. Norman, 836 F.2d at 1301. "[I]t

  is sufficient for the court to provide a concise but clear explanation of its reasons for the

  reduction." Loranger, 10 F.3d at 783. The rule in Loranger differs from the rule

  articulated in Norman. See Trujillo, 229 F. Supp. at 1375. "The earlier decision in

  Norman requires the district court to specifically identify any disallowed, non-

  compensable hours, and to further explain why the hours are being disallowed." Id.

  (citing Norman, 836 F. 2d at 1304).

         The Eleventh Circuit, in the case of Martinez v. Hernando County Sheriff’s Office,

  579 Fed.Appx. 710 (11th Cir. 2014), found that a percentage reduction of fees by the

  District Court was appropriate. The Martinez Court opined,

                      A lodestar figure “is itself strongly presumed to be
                reasonable.” Resolution Trust Corp. v. Hallmark Builders,


                                                8
Case 1:17-cv-24666-UU Document 116 Entered on FLSD Docket 02/14/2019 Page 9 of 10



                Inc., 996 F.2d 1144, 1150 (11th Cir. 1993); see Perdue v.
                Kenny A. ex rel. Winn, 559 U.S. 542, 552, 130 S.Ct. 1662,
                1673, 176 L.Ed.2d 494 (2010). Nonetheless, the district
                court may adjust the lodestar for “results obtained.” Hensley,
                461 U.S. at 434, 103 S.Ct. At 1940. Relevant here, when “a
                plaintiff has achieved only partial or limited success, the
                product of hours reasonably expended on the litigation as a
                whole times a reasonable hourly rate may be an excessive
                amount. This will be true even where the plaintiff’s claims
                were interrelated, nonfrivolous, and raised in good faith.” Id.
                at 436, 103 S.Ct. At 1941. Accordingly, the district court has
                discretion to reduce an award to account for situations
                where the lodestar figure is unreasonable in light of the
                limited success obtained. See id. at 436-37, 103 S.Ct. at
                1941.
                        The district court did not abuse its discretion in
                reducing the lodestar figure by 75% and awarding
                $10,900.50 in attorney’s fees. Martinez was only partially
                successful in his claims, so the court was permitted to adjust
                the lodestar downward. See id. at 434-37, 103 S.Ct. at
                1941.
                        The district court’s reduction of the lodestar amount
                was reasonably proportionate to Martinez’s success in the
                lawsuit.

  Martinez, 579 Fed.Appx. 710, 715.

         In this case, like in the Martinez case, the plaintiff was only partially successful

  and a reduction in the amount of the requested fees is warranted. The undersigned

  recommends a percentage reduction.

         To summarize, in the instant case the plaintiff is considered a “prevailing party”,

  however, the recovery was only on part of the original claims. The work done by the

  plaintiff’s attorneys in this matter on the minimum wage claim and the overtime claim

  were intertwined and there is no way to separate the work done on the two claims.

  Pursuant to his review of the billing records, the undersigned finds that plaintiff’s

  counsel over-billed for certain tasks, especially tasks that an established labor law


                                                9
Case 1:17-cv-24666-UU Document 116 Entered on FLSD Docket 02/14/2019 Page 10 of 10



   attorney should have been able to complete in a much more timely fashion. However, the

   defendants did not list each and every specific objection in the response to the motion for fees.

   Accordingly, a percentage reduction is permitted. The undersigned finds that a 40% reduction

   (after the billing rates for the attorneys are reduced) should be applied to the plaintiff’s

   requested fee award. In other words, the plaintiff should be awarded 60% of $84,369.35 in

   fees.

           The plaintiff requests a total lodestar amount of $94,366.35 for attorney and paralegal

   time in this matter. After the hourly rate reductions, the lodestar amount is $$84,369.35. Sixty

   percent of $84,369.35 is $50,621.61. The plaintiff should be awarded $50,621.61 in attorneys

   fees.

                                             RECOMMENDATION

           In accordance with the foregoing, the undersigned respectfully recommends that the

   Plaintiff’s Verified Motion for Attorney’s Fees (DE # 107, 9/24/18) be GRANTED in part and

   DENIED in part and the plaintiff be awarded $50,621.61 in fees.

           The parties will have fourteen (14) days from the date of being served with a copy of this Report

   and Recommendation within which to file written objections, if any, with the Honorable Ursula Ungaro,

   United States District Judge. Failure to file objections timely shall bar the parties from a de novo

   determination by the District Judge of an issue covered in the Report and shall bar the parties from

   attacking on appeal unobjected-to factual and legal conclusions contained in this Report except upon

   grounds of plain error if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn,

   474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (1989); 11th Cir. R. 3-1 (2016).

           RESPECTFULLY SUBMITTED at the United States Courthouse in Miami, Florida, this 14th day of

   February 2019.



                                             JOHN J. O’SULLIVAN
                                             CHIEF UNITED STATES MAGISTRATE JUDGE


                                                         10
